DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendments filed December 8, 2021 have been entered.  Claims 6 and 7 have been previously cancelled.  Claim 1 has been amended.  Claims 1-5 are currently pending in the application.
Applicant’s arguments, see pages 5-9 of Applicant’s remarks filed December 8, 2021, with respect to the rejections of claim 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been respectfully withdrawn.  However, upon further consideration, a new rejection has been entered under 35 U.S.C. 112(a), as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which 
With regard to independent claim 1, a new amendment has been entered, including the following limitation “wherein the patient lifting robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive sensors, or piezoelectric sensors thereby controlling the height of the two vertical telescopically collapsible columns, the width of the one horizontal telescopically collapsible beam.”  Applicant cites, on page 4 of Applicant’s remarks, that the amendment is support by at least paragraphs 0007 and 0026-0029 of the published application (U.S. Publication No. 2020/0038373).  However, nowhere in the specification is it explicitly stated that the sensors control the height of the telescopically collapsible columns and the width of the telescopically collapsible beam.  Paragraph 0007 states that “the robot may be controlled by one or more of load sensors…” and paragraphs 0026 discuss how a user may control the powered movement of the patient lifting robot through the one or more sensors and move the patient lifting device with forwardly and rearwardly directed forces detected by the one or more sensors.  Control means for the telescopically collapsible widths and lengths are explicitly discussed, in paragraph 0009, where an interface for human-robot allows a user to adjust the height and width of the collapsible columns and beams.  In the figures and specification, with particular reference to figure 2 and paragraph 0028, reference number 8 is used to denote the location of the interface allowing human robot interaction, which represents a separate structure from the force control sensing 9, where the interface may be a touch display module.  As such, the claim limitation of “wherein the patient lifting robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive sensors, or piezoelectric sensors thereby controlling 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) as set forth above in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Von Schroeter (U.S. Patent No. 6,161,232) is cited as being of interest for disclosing a patient lifting device (shown in Figure 6) having a frame 10’, 12’, and 16’ for lifting and carrying persons, said frame 10’, 12’, and 16’ having adjustable length and width (Col. 1, lines 55-61 and Col. 3, lines 1-12, where 10' and 12' perform the same function as 10 and 12 in figure 1 as they have an identical structure see figures 1 and 6), wherein the frame 10’, 12’, and 16’ comprises:  two vertical telescopically collapsible columns 10’ and 12’ for adjusting the height of the frame with electrical and/or hydraulic actuators (Col. 1, lines 55-61, also see Col. 2, lines 16-21 which discloses the mechanism that lifts the columns 10 and 12 being disclosed in Sandell, where Sandell discloses an electrical actuator, 15 and 16, where the motor 15 is driven by power pack 17, paragraph 0008 and has electrical components see paragraph 0013, and also see Figure 1 of Sandell), said collapsible columns are each formed from two or more tubes of different sections 14 and 15 adapted to slide in each other (Figure 1, Col. 1, lines 55-61, and see Figure 4 where the telescoping columns 10' and 12' are structurally identical to columns 10 and 12 in Figure 1 and Col. 3, lines 1-6 where the difference between the embodiments of Figure 1 and Figure 6 is the horizontal beam), one horizontal telescopically collapsible beam 16’ for adjusting the width of the frame with electrical and/or hydraulic 

    PNG
    media_image1.png
    664
    542
    media_image1.png
    Greyscale

Von Schroeter does not disclose a robot, wherein the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user.

Additionally, Santos-Munne (U.S. Publication No. 2009/0275867) is cited as being of interest for teaching where a length of a telescoping column 606 is controlled through a potentiometer (Figures 1 and 14 and paragraphs 0060-0062).  While a width component, the extending arms 803 with end plates 804, can be adjusted, Santos-Munne does not discuss the mode by which this accomplished (paragraph 0067).  There is no disclosure, teaching, or suggestion in the prior art of record, either alone or in combination, that would provide for the claimed subject matter of wherein the patient lifting robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive sensors, or piezoelectric sensors thereby controlling the width of the one horizontal telescopically collapsible beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Rodetsky (U.S. Patent No. 7,938,756)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To 





/ALISON N LABARGE/Examiner, Art Unit 3673                                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673